Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the preliminary amendment filed 12/30/19.  As directed by the amendment, claims 1-18 have been amended and no claims have been added nor cancelled.  As such, claims 1-18 are pending in the instant application.

Specification
The disclosure is objected to because of the following informalities: on page 31 line 14 the language “description of Fig. 8 is applicable by analogy” is objected to as this does not indicate which Fig. 8 is being referred to.  
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “carrying device (24) for is provided for the air pump … the air pump (2) can be fixed in front of the chest” in claim 8 line 2-4 and “stiffening element (41) is provided in order to be able to transfer pulling forces” in claim 15 line 2-3.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 10 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 10, the claim lacks adequate written description in the disclosure for the condition where the quick-lock fitting has a bayonet fitting and a short-flight thread and a sliding-sleeve fitting (see line 4-5).  It is known in the art that these are separate types of quick-lock fittings but combining these separate types of fittings into a single fitting comprising all of the types is not known and the disclosure lacks adequate written description for constructing such a fitting including all the types into a single fitting.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the language “bag-like flexible part” (line ) is indefinite as it is not known what qualifies, or does not qualify, as bag-like.
Regarding claim 1, the language “wherein the flexible part (11) can be pulled out of the interior space” (line 14-15) is unclear as it is not known if Applicant is intending to positively claim whether the flexible part is pulled out of the interior space.  Examiner suggests amending to read –wherein the flexible part (11) is configured to be pulled out of the interior space--.
Regarding claim 1, the language “preferably into the region (9) of the interior-space beginning (6)” (line 21) is unclear as it is not known if Applicant is intending to positively claim that the air is able to flow into the region of the interior-space beginning.
Regarding claim 4, the language “the air duct (20) is constructed at least in portions, preferably completely, by a duct-bounding wall” (line 2-3) is unclear as it is not known if Applicant is intending to positively claim that the air duct is constructed completely by a duct-bounding wall.
Regarding claim 5, the language “the air duct (20) is constructed at least in portions, preferably completely, by the housing” (line 2-3) is unclear as it is not known if Applicant is intending to positively claim that the air duct is constructed completely by the housing.
Regarding claim 6, the language “several openings viewed in a direction parallel to the longitudinal axis (5) are provided in a manner one after the other and permit the air duct (20) to communicate fluidically with the interior space, …” (line 3-5) is unclear as the examiner cannot ascertain the meaning of this limitation.  It is not known where the ‘several openings’ are provided.

Regarding claim 8, the language “the air-supply line (19) can be detachably fastened” (line 4-5) is unclear as it is not known if Applicant is intending to positively claim that the air-supply line is detachably fastened.  Examiner suggests amending to read –the air-supply line (19) is configured to be detachably fastened--.
Regarding claim 8, the language “especially on a hip strap” (line 5-6) is unclear as it is not known if Applicant is intending to positively claim a hip strap or that the air-supply line is detachably fastened to the hip strap.
Regarding claim 10, the language “the quick-lock fitting has in particular a bayonet fitting and/or …” (line 4-5) is unclear as the language ‘in particular’ is indefinite and it is not known if Applicant is intending to positively claim that the quick-lock fitting has a bayonet fitting.
Regarding claim 11, the language “preferably on the hip strap” (line 6) is unclear as it is not known if Applicant is intending to positively claim that the second sliding element is fastened on the hip strap.
Regarding claim 15, the language “especially on the front side” (line 5) is unclear as it is not known if Applicant is intending to positively claim that the at least one stiffening element transfers pulling forces to the front side of the pelvis of the diver.
Regarding claim 15, the language “the stiffening element” (line 5-6) is unclear as the language “at least one stiffening element” in line 2-3 sets forth the possibility of multiple stiffening elements and it is not known if the language in line 5-6 is referring to all of, or a particular one, of the possible plural stiffening elements.  Examiner suggests amending to read –the at least one stiffening element--.

The term "constructed substantially in the form of a plate" in claim 17 is a relative term which renders the claim indefinite.  The term "substantially" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is not clear as to what qualifies, or does not qualify, as being constructed substantially in the form of a plate.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-5, 7, and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tragatschnig (5,092,327).
Regarding claim 1, Tragatschnig shows a diving apparatus (see Fig. 1-15, abstract for example) which includes an air pump having a rigid housing with an interior space, which extends along a longitudinal axis of the housing from an interior-space beginning to an interior-space end and, disposed 
Regarding claim 2, the modified Tragatschnig device’s housing has a cross section normal to the longitudinal axis and the air duct is disposed inside the cross section (see Tragatschnig Fig. 4, a cross section taken normal to the longitudinal axis, i.e. a horizontal cross section in this figure, would have the air duct 32 or 34 located inside the cross section).
Regarding claim 4, the modified Tragatschnig device’s air duct is constructed at least in portions, preferably completely, by a duct-bounding wall separate from the housing (see Tragatschnig Fig. 4, duct 34 which is separate from the housing 30).
Regarding claim 5, the modified Tragatschnig device includes an air duct constructed at least in portions, preferably completely, by the housing (see Tragatschnig Fig. 4, air duct 32 constructed at least in portions, preferably completely, by the housing 30).
Regarding claim 7, the modified Tragatschnig device includes a port for the air-supply line provided in the region of the interior space (see Tragatschnig Fig. 1-4, the modification done in claim 1 to place the inlet port with duct in the location near the interior-space end, i.e. bottom).
Regarding claim 9, the modified Tragatschnig device includes a first check valve provided for the air-supply line interconnected between at least one portion of the air duct and the interior space (see Tragatschnig Fig. 4 and col. 6 ln. 36-40 for example, check valve 44).

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tragatschnig as applied to claim 7 above, and further in view of Diggs (4,022,201).
Regarding claim 10, the modified Tragatschnig device teaches a quick-lock fitting for the air-supply line at the port (see Tragatschnig Fig. 1 quick-lock fitting 22), but is silent as to the quick-lock fitting has in particular a bayonet fitting and/or a short-flight thread and/or a sliding sleeve fitting.  .

Claims 8, 11, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tragatschnig as applied to claim 1 above, and further in view of Stafford (4,919,631) and McLeod et al. (2011/0057009).
Regarding claim 8, the modified Tragatschnig device includes a carrying device for fixation of the air pump in front of the chest of the diver is provided (see Fig. 1 and col. 7 ln. 13-17, shoulder straps 77 and 78 and additional waist belt).  Tragatschnig is silent as to the air-supply line being fastened centrally behind the back of the diver on a hip strap; however, Stafford teaches a similar diving apparatus which includes attaching an air supply line centrally behind the back of the diver on a hip strap (see Stafford Fig. 6, air supply line 40 attached to hip strap 72 at 90, see col. 6 ln. 23 through col. 7 ln. 9).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified Tragatschnig device’s air supply line to be fastened to the hip strap behind the back of the diver, as taught by Stafford, in order to support he weight and forces exerted by the water surface unit (see Stafford col. 6 ln. 60-66).  The now modified Tragatschnig is silent as to the air supply line being detachably fastened to the hip strap.  However, McLeod teaches a similar diving apparatus which includes such a quick-release fitting having first and second sliding elements as claimed (see McLeod Fig. 1-5, first sliding element 140 connected to air supply lines 164, 154, and 158 and second sliding element 110 connected to hip strap 118).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified 
Regarding claim 11, the modified Tragatschnig device includes a quick-release fitting including a first and second sliding element fastened on the air-supply line and hip strap, respectively, and the sliding elements have mutually complementary geometry that permits sliding into one another in order to bring the two sliding elements into a condition connected to one another, and in this condition the sliding elements are capable of sliding in at least one direction relative to one another over a certain working range before the two sliding elements can be converted into a detached condition by further sliding in this direction.  However, McLeod teaches a similar diving apparatus which includes such a quick-release fitting having first and second sliding elements as claimed (see McLeod Fig. 1-5, first sliding element 140 connected to air supply lines 164, 154, and 158 and second sliding element 110 connected to hip strap 118).  
Regarding claim 13, the modified Tragatschnig device is constructed as a rail and the second sliding element as a profile member or vice versa (see McLeod Fig. 1 for example).

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tragatschnig, Stafford, and McLeod as applied to claim 11 above, and further in view of Gargaro, III et al. (2010/0158605).
Regarding claim 12, the modified Tragatschnig device is silent as to the two sliding elements capable of sliding in two opposite directions to be converted to the detached condition by further sliding in these two directions; however, Gargaro teaches a similar quick-release fitting with two sliding elements which are capable of sliding in two opposite directions to be converted to the detached condition by further sliding in these two directions (see Gargaro Fig. 1B for example, the two sliding .

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tragatschnig, Stafford, and McLeod as applied to claim 11 above, and further in view of McNemar (4,877,167).
Regarding claim 14, the modified Tragatschnig device is silent as to the first sliding element being constructed as a hook and the second constructed as an eye or vice versa; however, McNemar teaches a similar quick release fitting including a hook and an eye (see McNemar Fig. 2 and 11 for example, hook 123 and eye 23).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified Tragatschnig device’s first and second sliding elements to be a hook and an eye, as taught by McNemar, as this would have been simple substitution of one know element for another.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5, 8, 9, and 11 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 5-9 and 12 of copending Application No. 16/626948 (reference application). 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Allowable Subject Matter
Claims 6 and 15-17 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 18 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
When read in light of the limitations of the claimed invention, the prior art, noted above in the 103 rejections and below in the citation of pertinent art, does not disclose, either alone or suggest in combination, the limitations set forth in the above noted claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Vautin (3,050,055) discloses and underwater breathing apparatus with a user operated pump, Ellwitz (7,258,509) discloses a diving apparatus including a pump device, Saillet et al. .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLIN W STUART whose telephone number is (571)270-7490.  The examiner can normally be reached on M-F: 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/COLIN W STUART/Primary Examiner, Art Unit 3785